Mr. Justice Dever delivered the opinion of the court. 3. Brokers, § 90*—when evidence shows procurance of person willing to exchange property. Evidence held to sustain the finding that plaintiff, in an action to recover a commission on the sale and exchange of certain real estate, had procured a person ready, willing and able to exchange properties with defendant. 4. Brokers, § 90*—when shorn that plaintiff was ready to procure loan. . Evidence held to sustain the finding that plaintiff was ready, able and willing to procure a certain loan for defendant, required of plaintiff under a certain contract with defendant as precedent to plaintiff’s right to a commission, in an action to recover a commission on the sale and exchange of certain real estate.